Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
All objections/rejections not mentioned in this Office Action have been withdrawn by the Examiner.

Response to Amendments 
Applicant’s amendment filed on April 28, 2022 has been entered. 
In view of the amendment to the claim(s), the amendment of claim(s) 1, 6, 7, 9 and 14-15 and the cancellation of claim(s) 4-5 and 12-13 have been acknowledged and entered.  
In view of the amendment to claim(s) 1, 6, 7, 9 and 14-15 and the cancellation of claim(s) 4-5 and 12-13, the objection to claim(s) 1-15 is withdrawn.
In view of the amendment to claim(s) 1 and 9 and the cancellation of claim(s) 4 and 12, the rejection of claims 1-4 and 8-12 under 35 U.S.C. §103 is withdrawn.

Response to Arguments
Applicant’s arguments regarding the prior art rejections under 35 U.S.C. §103, see pages 8-10 of the Response to Non-Final Office Action dated March 16, 2022, which was received on April 28, 2022 (hereinafter Response and Office Action, respectively), have been fully considered.
With respect to the rejection(s) of claim(s) 1-4 and 8-12 under 35 U.S.C. §103 in light of Baughman (U.S. Pat. App. Pub. No. 2014/0222743, hereinafter Baughman) in view of in view of Riezler (U.S. Pat. App. Pub. No. 2013/0031122, hereinafter Riezler) and Koren (U.S. Pat. No. 10,019,513, hereinafter Koren), applicant’s arguments in light of the amended claims are persuasive. As such, the rejections of claims 1-4 and 8-12 under 35 U.S.C. §103 are withdrawn.
Applicant further argues that dependent claims 5-7 and 13-15 are allowable for at least the same reasons as independent claims 1 and 9. Applicant’s arguments in light of the amended claims are persuasive. As such, the rejections of claims 5-7 and 13-15 under 35 U.S.C. §103 are withdrawn.
The Applicant has not provided any further statement and therefore, the Examiner directs the Applicant to the below rationale.	

Reasons for Allowance
Claims 1-3, 6-11 and 14-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1 and, mutatis mutandis, claim 12, the closest prior art of record Baughman teaches An information processing method performed in an information processing apparatus including an input device, an output device, a processing device, a storage device, and an inference unit, wherein the inference unit performs (“Computer system 20 is shown including a processing component 22 (e.g., one or more processors) {processing device}, a storage component 24 (e.g., a storage hierarchy) {a storage device}, an input/output (I/O) component 26 (e.g., one or more I/O interfaces and/or devices) {input device, output device}, and a communications pathway 28.”; Baughman, ¶¶ [0020]): a first step of inputting first text data including a set of a first question text and a first answer text and second text data including a set of a second question text and a second answer text (“The method can include: obtaining at least one seed question and answer pair from the set of seed question and answer pairs” where at least one indicates pluralities. Thus including obtaining a first question and answer pair {a set of a first question text and a first answer text} and a second question and answer pair {a set of a second question text and a second answer text}.; Baughman, ¶¶ [0016]); and a second step of, in a case in which a first synonym relationship in which a word A in the first text data is capable of being substituted with a word B is established (“automatic question generator program 3... convert[s] each seed question and answer pair 104 (including the extracted features) into at least one model 110... includ[ing] semantic connections between each seed question and answer (in each pair 104)” such as “synonyms,” where a semantic connection of synonyms is a first synonym relationship in which a word A capable of being substituted with a word B and where by the process of determining said synonyms means the relationship is established.; Baughman, ¶¶ [0027], [0028]) and a second synonym relationship in which the word A in the second text data is capable of being substituted with a word C is established (“automatic question generator program 3... convert[s] each seed question and answer pair 104 (including the extracted features) into at least one model 110... includ[ing] semantic connections between each seed question and answer” such as “synonyms,” where a semantic connection of synonyms is a second synonym relationship in which a word A is capable of being substituted with a word C and where by the process of determining said synonyms means the relationship is established.; Baughman, ¶¶ [0027], [0028]), calculating a similarity between the word B and the word C … [based on the first text data and the second text data] (“in forming these semantic connections between the seed question and answer pairs 104 {calculating a similarity...}, the logistic regression (LR) algorithm 110 utilizes the seed question, the associated answer (including extracted features), and a corpus of data 111 (e.g., an encyclopedia). The corpus of data 111 can include information such as definitions of terms, antonyms, synonyms, and relationships between words and terms,” thus disclosing calculating a similarity between synonyms {between the word B and the word C} based on the question answer pairs.; Baughman, ¶¶ [0028]). However, Baughman does not specifically teach calculating a similarity between the word B and the word C from a first similarity between the first answer text and the second answer text and a second similarity between the first question text and the second question text, and a contribution rate of the first similarity is different from a contribution rate of the second similarity in the calculation, wherein the first text data and the first synonym relationship are acquired from a first database, the second text data and the second synonym relationship are acquired from a second database, and wherein the method further comprises: a third step of acquiring first reference text data other than the first text data from the first database and substituting the word A of a question text in the first reference text data with the word C to generate a first substituted question text; a fourth step of searching for a first substituted question text which is most similar to the first question text and has an answer text different from the first answer text from the first reference text data; and a fifth step of calculating a similarity between the first question text and the first substituted question text as a first penalty score. 
Riezler does teach and a second step of, in a case in which a first synonym relationship in which a word A in the first text data is capable of being substituted with a word B is established and a second synonym relationship in which the word A in the second text data is capable of being substituted with a word C is established (“A comparison module 540 compares the input search query with the translated search query to determine what synonyms, if any, have been used in the translation.”; Riezler, ¶¶ [0059]), calculating a similarity between the word B and the word C from a first similarity between the first answer text and the second answer text and a second similarity between the first question text and the second question text (“In some implementations, for any given word in the context map 580,” where the context map is comprised of both question answer pair and pivot paraphrases of the question answer pairs {e.g., “These left and right words are stored with the synonym as left and right contexts in the context map 580.”} “each potential synonym, having an associated context, is associated with a score.” and where “score is derived from the translation likelihood given by the machine translation model when the recorded search query was translated” thus the score for the synonym {word B and word C} is based on the similarity between the first answer in the original language and the first answer in the translation language {a first similarity between the first answer text and the second answer text} and based on the similarity between the first question in the original language and the first question in the translation language {a second similarity between the first question text and the second question text}; Riezler, ¶¶ [0061], [0063])… wherein the first text data and the first synonym relationship are acquired from a first database, and the second text data and the second synonym relationship are acquired from a second database (“query-snippet pairs being derived from a query log 310. The query log 310 includes recorded search queries 350. For each recorded search query 350, corresponding search results 353 are also identified in the query log 310.” and the “query log” can further include “multiple target words...that, for at least one of the recorded search queries, have been replaced with a synonym by the machine translation model”; Riezler, ¶¶ [0041], [0062]), wherein the method further comprises: a third step of acquiring first reference text data other than the first text data from the first database and substituting the word A of a question text in the first reference text data…  (“After processing search queries in the query log 510, the context map contains multiple target words. Each of the target words are words that, for at least one of the recorded search queries, have been replaced with a synonym by the machine translation model.”; Riezler, ¶ [0062]).
Koren further teaches and a contribution rate of the first similarity is different from a contribution rate of the second similarity in the calculation (The term vector including “the occurrence weight contribution for a term in a particular answer may be scaled in proportion to the similarity of the query definition to the question phrase to which the text of the answer is immediate subsequent. For example, assume a first answer follows a question phrase that has a similarity score of 0.97 to a query definition, and a second answer follows a question phrase that has a similarity score of 0.82 to the query definition. Both answers include one occurrence of the term “distance.” The contribution for the first answer for the term may be 0.97, and the contribution for the second answer may be 0.82.”; Koren, ¶¶ Col. 8, line 59 - Col. 9, line 3.). 
However, none of the prior art references of record, either alone or in combination, teaches, suggests, or makes obvious the combination of limitations as recited in the independent claims.
More specifically, the limitation of “substituting the word A of a question text in the first reference text data with the word C to generate a first substituted question text; a fourth step of searching for a first substituted Question text which is most similar to the first question text and has an answer text different from the first answer text from the first reference text data; and a fifth step of calculating a similarity between the first question text and the first substituted question text as a first penalty score” in combination with the remaining elements of the independent claims, is not taught by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ackermann et al. (U.S. Pat. App. Pub. No. 2019/0163781) discloses systems and methods for determining user synonyms as part of a query processing system.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean E. Serraguard whose telephone number is (313)446-6627. The examiner can normally be reached 07:00-17:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel C. Washburn can be reached on (571) 272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean E Serraguard/Patent Examiner, Art Unit 2657                                                                                                                                                                                                        

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657